DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,051; claims 1-20 of US Patent No. 10,149,017; and claims 1-20 of US Patent No. 9,961,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are broader in scope than, and therefore are anticipated by, the claims of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the first asset" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed that this term is meant to refer to the “first media asset” that was previously introduced in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar, US 20180213284 in view of Sugimoto, US 20070186241.

As to claim 52 Shekhar discloses a method comprising:
detecting, at a current time, a conversation between a first user and a second user ([0056] – conversation between group members is received and analyzed);
identifying, based on the conversation, a first media asset and a second media asset ([0021], [0049]-[0054] – based on the group conversation and user preferences, a plurality of content items are identified as recommendations to present to the group).
Shekhar fails to disclose: extracting, from memory, a first scheduled time of the first asset and a second scheduled time of the second media asset, wherein the first scheduled time and the second scheduled time are after the current time; identifying a timing conflict based on the first scheduled time and the second scheduled time; and generating for presentation, a notification of the timing conflict via user equipment.
However, in an analogous art, Sugimoto discloses:
extracting, from memory, a first scheduled time of a first asset and a second scheduled time of a second media asset, wherein the first scheduled time and the second scheduled time are after a current time (Fig. 40 – scheduled times for plural programs, recommended for plural users, are extracted from memory and displayed.  See [0107] and [0525]-[0528]); 
identifying a timing conflict based on the first scheduled time and the second scheduled time; and generating for presentation, a notification of the timing conflict via user equipment ([0559]-[0561] – when “presetting information” (recommendations based on profiles of a plurality of users: see [0441] and [0474]-[0476]) indicates a schedule conflict, an notification is output).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Shekhar with the teachings of Sugimoto.  The rationale for this modification would have been to provide access to a broader array of content by enabling recommendations of broadcast content, while enabling notification when recommendations conflict.  The skilled artisan would recognize that such a modification would result in a system that is more helpful and convenient for its users.

As to claim 53 Sugimoto discloses that the identifying the timing conflict further comprises identifying that the first scheduled time and the second scheduled time are overlapping ([0561]).

As to claim 54 Sugimoto discloses that the identifying the timing conflict further comprises: 
extracting, from memory, a first duration of the first media asset and a second duration of the second media asset; identifying the conflict when the first scheduled time is within the second duration after the second scheduled time; and identifying the conflict when the second scheduled time is within the first duration after the first scheduled time ([0559]-[0561] – overlap is determined from the programs’ schedules, thus their duration and overlap are identified).

As to claim 56 Shekhar discloses parsing the conversation to determine: a preference for the first media asset by the first user; a dislike of the first media asset by the second user; and a preference of the second media asset by the second user ([0060]-[0061] – sentiment, positive and negative, is determined for keywords, which relate to the users’ preference for the media assets).

As to claim 56 Shekhar disclose that the determining the preference of the second media asset by the second user is based on a user profile of the second user ([0050]-[0051], [0062]). 

As to claim 57 Shekhar discloses parsing the conversation to identify a first utterance from the first user and a second utterance by the second user ([0049]-[0056]).

As to claim 58 Shekhar discloses determining, from the first utterance, a preference for the first media asset; and determining, from the second utterance, a preference for the second media asset ([0060]-[0061]).

As to claim 59 Shekhar discloses that the determining the preference for the second media asset comprises determining, from the second utterance, a dislike for the first media asset, and wherein the determining, from the first utterance, the preference for the first media asset and the determining, from the second utterance ([0060]-[0061]), the dislike for the first media asset comprise: 
identifying a first user profile associated with the first user and a second user profile associated with a second user; retrieving, from the first user profile, a first plurality of media assets previously viewed by the first user; retrieving, from the second user profile, a second plurality of media assets previously viewed by the second user; and determining, for the first media asset, the preference provided by the first user and the dislike provided by the second user by comparing the first media asset to each of the first plurality of media assets and the second plurality of media assets ([0037], [0044], [0066]-[0069] – recommendations are based on user profiles retrieved from a database, and on user scores of previously viewed content.  Determining preference for a content item entails comparison of this item with user-scored items from the viewer history). 

As to claim 60 Shekhar discloses that the comparing the first media asset to each of the first plurality of media assets and the second plurality of media assets comprises: retrieving from memory, a first metadata for at least one media asset in the first plurality of media assets; retrieving from memory, a second metadata for at least one media asset in the second plurality of media assets; extracting from the retrieved first metadata, a first tag describing the at least one media asset from the first plurality of media assets; extracting from the retrieved second metadata, a second tag describing the at least one media asset from the second plurality of media assets; retrieving from memory, a metadata of the first media asset, wherein the metadata comprises a third tag; and comparing the third tag with each of the first tag and the second tag to determine the preference for the first media asset by the first user and the dislike of the first media asset by the second user ([0066]-[0069], [0074]-[0075] – a plurality of content variables, or metadata tags describing the content, are compared with content variables in the user profile to determine preference for the content).

As to claim 61 Shekhar discloses that the comparing the third tag with each of the first tag and the second tag further comprises: determining the preference for the first media asset by the first user based on the first tag matching the third tag; and determining the dislike of the first media asset by the second user based on the second tag not matching the third tag ([0051], [0068]-[0069] – individual content variable scores indicate like or dislike based on the value of the score.  This shows a form of matching of tags between the content items).

As to claims 62-71 see rejection of claims 52-61, respectively.  The system of Shekhar and Sugimoto further discloses a system comprising: control circuitry configured to perform the method of claims 52-61 (see Shekhar Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423